Citation Nr: 0813604	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-13 448	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 9, 
1986 Board of Veterans' Appeals (Board) decision which denied 
entitlement to service connection for tinnitus.

(The issues of entitlement to a compensable rating for 
tinnitus prior to June 10, 1999, and whether new and material 
evidence has been received to reopen claims for service 
connection for bilateral hearing loss and a heart disability, 
are the subject of a separate decision of the Board issued 
this date.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran in this case served on active duty from January 
1972 to January 1974.

In a July 9, 1986 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for restoration of service 
connection for bilateral hearing loss, and denied the 
veteran's claim for entitlement to service connection for 
tinnitus.  In November 1999, the veteran submitted a motion 
alleging that there was clear and unmistakable error (CUE) in 
the July 9, 1986 Board decision.  In May 2001, the Board 
issued a decision denying the veteran's motion that there was 
CUE in the July 9, 1986 Board decision to the extent it 
denied entitlement to restoration of service connection for 
bilateral hearing loss.  In addition, the May 2001 Board 
decision dismissed without prejudice the veteran's motion 
that there was CUE in the July 9, 1986 Board decision to the 
extent it denied entitlement to service connection for 
tinnitus.  The veteran appealed the May 2001 Board decision 
to the extent that it denied his CUE bilateral hearing loss 
claim.  In a November 2003 Order, the Court of Appeals for 
Veterans Claims (Court) affirmed the May 2001 Board decision 
to the extent that it denied the CUE bilateral hearing loss 
claim.

The veteran subsequently again submitted a motion alleging 
that there was clear and unmistakable error (CUE) in the July 
9, 1986 Board decision.  In a June 23, 2004 decision, the 
Board dismissed the veteran's motion that there was CUE in 
the July 9, 1986 Board decision, to the extent it denied 
entitlement to restoration of service connection for 
bilateral hearing loss.  In addition, the June 23, 2004 Board 
decision denied the veteran's motion that there was CUE in 
the July 9, 1986 Board decision, to the extent it denied 
entitlement to service connection for tinnitus.  The veteran 
appealed the June 23, 2004 Board decision to the Court.  
Prior to review of the veteran's motion by the Court, the 
veteran's claims file was lost.  In October 2004, the 
Secretary submitted a motion for remand in order to allow VA 
to readjudicate the veteran's claims based on a reconstructed 
record.  In December 2004, the Court granted the Secretary's 
motion, and vacated the June 23, 2004 Board decision.

In an August 2005 decision, the Board found that the July 9, 
1986 Board decision, to the extent that it denied entitlement 
to restoration of service connection for bilateral hearing 
loss, was no longer subject to revision on the grounds of 
CUE.  It held that the July 1986 Board decision has been 
subsumed in the November 2003 Court Order which affirmed the 
May 2001 Board decision to the extent it denied the CUE 
bilateral hearing loss claim.

In its November 2003 Order, the Court found that the May 2001 
Board decision dismissal without prejudice of the veteran's 
motion that there was CUE in the July 9, 1986 Board decision, 
to the extent it denied entitlement to service connection for 
tinnitus, was not final and not for appellate review.  As 
such, the tinnitus CUE issue was not subsumed by the November 
2003 Order of the Court, and the July 9, 1986 Board decision 
which denied service connection for tinnitus may be again 
subject to a CUE claim.  


In the United States Court of Appeals for Veterans Claims 
(Court) decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. 
App. April 5, 2005), the Court remanded to the Board for an 
adequate statement of reasons or bases, the matter of its 
decision to interpret "persistent" in the pre-1999 version 
of 38 C.F.R. Part 4, Diagnostic Code 6260 as requiring that 
tinnitus have an element of constancy in order to be 
compensable.  In the Smith case, the Court also reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  In the 
meantime, by way of Chairman's Memorandum No. 01-05-08 
(April 28, 2005), the Board imposed a temporary stay on the 
adjudication of tinnitus claims affected by Smith.  With 
regard to the veteran's claim of CUE in a July 9, 1986 
decision of the Board which denied entitlement to service 
connection for tinnitus, the bases for the July 9, 1986 Board 
decision included that persistent tinnitus had not been 
demonstrated in service.  On appeal, the Federal Circuit 
Court reversed the Court's decision in Smith, holding that 
the Court had erred in not deferring to VA's interpretation 
of its own regulations.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  The Board has lifted the stay on the 
adjudication of these type claims and will proceed with the 
adjudication of this appeal.


FINDING OF FACT

A July 1986 decision of the Board which denied service 
connection for tinnitus was consistent with the law and the 
evidence then of record.


CONCLUSION OF LAW

The July 9, 1986 decision of the Board which denied service 
connection for tinnitus was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran here contends that the RO committed clear and 
unmistakable error in connection with a July 1986 Board 
decision.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) the Court held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2006).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2006).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  They have not pointed 
to any pertinent evidence which exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  The Board observes 
in this connection that, in general, a CUE claim does not 
involve the submission of additional evidence apart from what 
already resides in the claims folder.  

Legal Criteria

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to re-filing under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record. 38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Analysis

The veteran again asserts that there is clear and 
unmistakable error in the Board's July 9, 1986 decision which 
denied service connection for tinnitus.  Since the May 2001 
Board decision dismissed the veteran's CUE tinnitus claim 
without prejudice, the veteran's current claim is properly 
before the Board.

An August 25, 1972 service medical record reveals that the 
veteran complained of headaches and ringing in his ears, 
which the veteran attributed to noise exposure.  The Board 
notes that an October 1972 service medical record indicates 
rule out tendonitis and does not refer to tinnitus.  A 
November 28, 1973 service medical record indicated that the 
veteran had bilateral high frequency hearing loss at 8000 
Hertz and the veteran was advised to wear ear protection when 
around noise.  The remaining service medical records, 
including the November 1973 discharge examination report, 
make no reference to tinnitus.

A May 1978 VA medical record reveals that the veteran 
complained of decreased hearing since his military service 
and that loud noise caused ringing in his ears.  A May 1978 
VA audiogram notes that the veteran complained of bilateral 
high-pitched tinnitus for the past four years.  The examiner 
stated that the findings were essentially normal.  The 
examiner noted that there was mild loss at the high 
frequencies in the left ear and that it might be noise 
induced loss.

The veteran was examined by W.S.J., M.D., in June 1978.  The 
diagnosis was sensorineural hearing loss, bilateral, 
predominately in the left ear, of unknown etiology.  The 
record contains a copy of Dr. J.'s June 1978 audiogram.

The veteran was afforded a VA audiological examination in 
July 1984.  The veteran complained of continuous subjective-
type tinnitus.  

A November 1984 statement was received from Dr. J.  He stated 
that the veteran was seen in his office complaining of marked 
ringing in both ears, in addition to a high tone hearing 
loss.  Included with the letter was a copy of the November 
1984 audiogram report.

The veteran testified at a hearing before hearing officers at 
the RO in November 1985.  The veteran stated that he had been 
a tank crewman in service, that he had been exposed to loud 
noise in the tank, and that he had experienced ringing in the 
ears at that time, and thereafter.  The veteran reported that 
he had had hearing tests prior to 1977 for his employer, 
Lloyd Manufacturing Company.

Based on the above evidence the July 9, 1986 Board decision 
denied the veteran's claim for service connection for 
tinnitus.  The Board noted that, other than a complaint of 
tinnitus on one occasion in 1972, the service medical records 
were devoid of any other reference to that disorder.  The 
Board also pointed out that the post service medical records 
did not show tinnitus until over four years after separation 
from service.  The Board concluded that the in-service 
symptoms were acute in nature and could not reasonably be 
related to the veteran's current tinnitus.

In March 1986, copies of VA treatment records were received 
by the RO.  While these records were received several days 
prior to certification of the veteran's appeal to the Board, 
they were not part of the records sent to the Board and were 
not considered by the Board in making the July 9, 1986 
decision.  A December 1984 VA note indicates that the veteran 
complained of very bothersome bilateral tinnitus.  The 
assessment included tinnitus, masking not effective.  A later 
December 1984 VA record notes that a detailed explanation of 
the etiology and treatment of tinnitus had been given by the 
veteran.  The examiner noted that the veteran had apparently 
had tinnitus for 10 years.  The impression was bilateral 
tinnitus related to high frequency sensorineural hearing 
loss.  A March 1986 VA record indicates that the veteran 
reported tinnitus and ringing in his ears since 1972.  The 
examiner noted that the veteran had tinnitus secondary to 
high frequency hearing loss.

Private medical records indicating that the veteran 
complained of ringing in the ears in February 1974 were 
received by the RO on July 25, 1986.  These records were from 
the veteran's former employer.

The veteran claims that his service medical records showed 
that he had tinnitus during service and that there was CUE in 
the July 9, 1986 Board decision because it failed to consider 
all of his service medical records.  The veteran specifically 
asserts that a November 27, 1973 audiogram was not considered 
in the July 9, 1986 Board decision.  The veteran also 
asserted that there was CUE because the Board's July 9, 1986 
decision did not consider the November 1984 letter and 
audiogram from Dr. J.

Contrary to the veteran's assertions, the July 9, 1986 Board 
decision did review and consider the November 1984 statement 
and audiogram report from Dr. J.  Furthermore, the July 1986 
Board decision reviewed all of the pertinent service medical 
records and that Board decision specifically mentions that 
the  November 27, 1973 audiogram was considered.  

The Board notes that the VA medical records received by the 
VA in March 1986 were apparently not contained in the 
veteran's claims file when the July 9, 1986 Board decision 
was decided.  However, as previously noted, prior to July 21, 
1992, the failure of VA to consider pertinent VA medical 
records, which were not part of the file when considered by 
the Board prior to its final decision, did not constitute 
CUE.  See Damrel v. Brown, 6 Vet. App. 242 (1992), see also 
VAOPGCPREC 12-95.  Furthermore, even if it could be CUE for 
the failure of the Board to consider that late arriving VA 
evidence in the July 1986 decision, the Board notes that this 
VA evidence did not indicate that the veteran's current 
tinnitus was related to service.  This evidence merely 
indicated that the veteran reported a 10-year history of 
tinnitus.  Consequently, even if this could be considered 
involving the correct facts as they were known at that time 
not being before the Board, this would not constitute error 
in the Board's adjudication on the appeal as it would not 
have manifestly changed the outcome when the Board's decision 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); 38 C.F.R. § 20.1403(b) and (c).

The veteran has also claimed that there was CUE because he 
had given VA notice of his soon after discharge pre-
employment audiometric examination at his hearing, and VA had 
failed to obtain that evidence prior to the July 9, 1986 
Board decision.  The veteran asserts that this failure in the 
duty to assist rises to the level of CUE.  The Board notes 
that a failure to fulfill the duty to assist can not be 
considered CUE.  See 38 C.F.R. § 38 C.F.R. § 20.1403(d)(2).

In this case, the veteran has failed to provide a basis to 
conclude that the July 1986 Board decision denial of service 
connection for tinnitus constituted CUE.  While the veteran 
complained of one instance of ringing in the ears in service, 
no further mention of ringing or tinnitus was mentioned in 
the service medical records.  At the time of the July 1986 
Board decision, none of the post service medical records 
contained in the claims file linked the veteran's current 
tinnitus to service.  As noted above, under 38 C.F.R. 
§ 20.1403(d)(3), a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find clear 
and unmistakable error.  The veteran has not shown that the 
correct facts, as they were known at the time, were not 
before the Board, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied in the 
July 1986 Board decision which denied entitlement to service 
connection for tinnitus.  Since the July 1986 decision of the 
Board was supported by the facts and the law, there was not 
clear and unmistakable error in the Board's decision denying 
entitlement to service connection for tinnitus.


ORDER

The motion alleging clear and unmistakable error in a July 9, 
1986 Board decision denying entitlement to service connection 
for tinnitus is denied.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



